Citation Nr: 0704401	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to April 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran requested a 
videoconference hearing with a Decision Review Officer; 
however, he did not appear for such hearing scheduled in 
December 2004.  There has been no motion to reschedule the 
hearing.  In May 2006, the Board granted the veteran's motion 
to advance the case on the Board's docket due to his advanced 
age.  The case was previously before the Board in June 2006 
when it was remanded for further development.


FINDING OF FACT

Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
acoustic trauma therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a June 
2006 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  It also 
advised him of the criteria for rating tinnitus and those 
governing effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in April 2003 and July 
2006.  The veteran has not identified any pertinent evidence 
that remains outstanding.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's service medical records are negative for 
complaints, findings, treatment, or diagnoses relating to 
tinnitus.  On April 1946 separation examination, it was noted 
that he did not have any abnormalities related to his ears.  
Service personnel records show the veteran served with the 
724th Field Artillery in the 69th Infantry Division working as 
a field lineman, stringing wire and installing poles for 
telephone communication purposes.  He was in charge of six 
linemen who were transported on a weapons carrier to install 
poles and wires.  The veteran also served as a cannoneer for 
six months.  He received the American Theater ribbon, EAME 
Theater ribbon with two bronze stars, and the World War II 
victory medal.

November 1999 through February 2003 VA treatment records are 
negative for complaints of tinnitus.

In his February 2003 claim, the veteran alleged his tinnitus 
was related to his extensive exposure to artillery fire 
during service.

On April 2003 VA audiological evaluation completed at the El 
Paso Hearing Aid and Audiology Center, the veteran reported 
that he first noticed bilateral tinnitus right after he got 
out of service and that he thought it was normal, but it did 
not go away.  He stated the tinnitus was constant, sometimes 
bothersome, with a volume level of 7 or 8 on a 10 scale.  He 
noted he had noise exposure in service from 155 mm artillery 
and denied any postservice noise exposure in his job as a 
photographer.  

The veteran's May 2004 substantive appeal notes that he 
served with the fighting 69th division in Germany and had "18 
months in combat," beginning in February 1945.  He stated 
that as a cannoneer he fired 100 pound shells and that combat 
was often hand to hand or done in short distances with the 
cannons in front.  He dealt with tinnitus for years, but one 
day the ringing and buzzing became louder and he could not 
ignore it any longer.  The veteran also submitted articles 
regarding the battles in which the 69th infantry division 
engaged and a private hearing test graph taken for hearing 
aid purposes which did not show treatment for or complaints 
of tinnitus.

On June 2006 VA examination (by the audiologist who completed 
the April 2003 examination), the veteran reported that he 
first noticed bilateral tinnitus during combat.  He indicated 
that it was periodic, but occurred often; it did not affect 
his daily activities; and it was a ringing sound that varied 
in loudness.  The examiner reviewed the veteran's claims file 
and in a September 2006 addendum she provided the following 
opinion:  "[The veteran's] service medical records do not 
contain any evidence that tinnitus was incurred in service.  
His present tinnitus is a symptom of his hearing loss, but 
the hearing loss is not service connected.  It is less likely 
than not that [the veteran's] tinnitus originated in 
service." 

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  38 U.S.C.A. § 1154(b) does not create a 
presumption of service connection for a combat veteran's 
alleged disability; the appellant is still required to meet 
the evidentiary burden as to service connection, such as 
whether there is a current disability or whether there is a 
nexus to service, both of which require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Competent evidence (the April 2003 and June 2006 VA 
examination reports) shows that the veteran has bilateral 
tinnitus.  While the record does not specifically show that 
he engaged in combat, as he served with an artillery unit 
during the last months of the war in Europe, it may be 
reasonably assumed that he was exposed to significant noise 
trauma in service.  However, there is no competent evidence 
that relates any current tinnitus to noise exposure in 
service or suggests such a relationship.  The June 2006 VA 
examiner opined that it was "less likely than not" that the 
veteran's tinnitus began in service.  There is no other 
competent medical evidence of record that refutes this 
opinion.  The veteran's own statements relating his tinnitus 
to noise exposure in service are not competent evidence, as 
he is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Since the VA examiner's opinion weighs against a finding of a 
nexus between noise exposure in service and current tinnitus 
and there is no competent evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


